6324DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.

In response to Applicant’s claims filed on November 14, 2022, claims 1-4, 7-11, 14-18 and 20 are now pending for examination in the application.

Response to Arguments
This office action is in response to amendment filed 05/04/2022. In this action claim(s) 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Haviv et al. (US Pub. No. 20160196324) and Long et al. (US Pub. No. 20170262185) in further view of Sivananainthaperumal et al. (US Pub. No. 20160313916).  The Haviv et al. reference has been added to address the wherein the plurality of classification attributes comprise at least one of: a geographical location from which the data was obtained, a retention period for the data, and a regulation associated with the data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haviv et al. (US Pub. No. 20160196324) and Long et al. (US Pub. No. 20170262185) in further view of Sivananainthaperumal et al. (US Pub. No. 20160313916).

With respect to claim 1, Haviv et al. teaches method for managing data, the method comprising:

obtaining, by a data classification engine executing on an accelerator pool, the data from a host, wherein the data is associated with an object identifier (ID) and an object (Paragraph 49 discloses implement parts of the data classification and Paragraph 139 discloses Object ID);

initiating a classification mapping attributes update to obtain a classification mapping entry  (Paragraph 53 discloses semantics are identified and mapped 14 on to a common semantic, as the object is unpackaged and Paragraph 93 discloses update an object attribute, and that attribute can be classified), 

wherein the classification mapping entry is associated with a classification ID (Paragraph 89 discloses maps those attributes onto a common semantic 210), 

wherein a classification mapping comprises the classification mapping entry (120 discloses Mapping of file directory entries to iNodes/Objects),

wherein the classification mapping entry of comprises the object ID, the classification ID, and a plurality of classification attributes (Paragraph 44 discloses map the attributes, including protocol attributes, of the incoming data to a common data transaction semantic), and

wherein the plurality of classification attributes comprises at least one of: a retention period
for the data and a regulation associated with the data, wherein the regulation comprises a set of legal standards applied to a legal entity (Paragraph 44 discloses storage media protocol and the data security, tiering, and retention etc policies), and 
wherein the legal entity owns the data (Paragraph 174 discloses log and owner/admin).  Haviv et al. does not disclose applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk.
However, Long et al. teaches applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (Paragraph 118 discloses erasure coding and Paragraph 116 discloses chunk size);
generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk (Paragraph 37 discloses the data object and optional per-object metadata and Paragraph 116 discloses a policy option, including triple parity); 
storing the storage metadata and the object entry in an accelerator pool (Paragraph 63 discloses a primary storage pool and Paragraph 63 discloses the closest matching policy (e.g., a SAS 12 Gb/s HDD is desired but only a SAS 6 Gb/s HDD is available)).  
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Haviv et al. (data management) with Long et al. (data aware storage manager).  This would have facilitated data classification which would have efficiently managed storage space.  See Long et al. Paragraph(s) 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage and management.  
	Haviv et al. as modified by Long et al. does not explicitly disclose deduplication.
	However, Sivananainthaperumal et al. teaches deduplicating the plurality of data chunks using a unique fingerprint generated for each of the plurality of data chunks to obtain a plurality of deduplicated data chunks (Paragraph 66 discloses the data structure store management system 100 can perform deduplication of the data structures using chunk size and boundaries that are aware of hidden patterns); 
generating an object entry associated with the plurality of data chunks, and the at least one parity chunk, wherein the object entry comprises the object ID and the classification ID (Paragraph 38 discloses the selected EC group may contain all memory chunks within the storage devices 130 that satisfy the required level of reliability requested by the client 110 and Paragraph 63 discloses Upon classifying, the data structure store management system 100 identifies all data structures classified in a particular predefined category, e.g. cold data structures) ; 
storing, across a plurality of fault domains, the plurality of deduplicated data chunks and the at least one parity chunk (Paragraph 55 discloses a fault domain). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Haviv et al. (data management) and Long et al. (data aware storage manager) with Sivananainthaperumal et al. (storage and data management).  This would have facilitated data classification which would have efficiently managed storage space.  See Sivananainthaperumal et al. Paragraph(s) 3-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage and management.  

The Haviv et al. reference as modified by Long et al. and Sivananainthaperumal et al. teaches all the limitations of claim 1.  Regarding claim 2, Long et al. teaches the method of claim 1, further comprising: 

making a determination that the classification mapping needs to be changed (Paragraph 43 discloses data may again be submitted to analytics 260 and the classifier 230 which makes a subsequent determination of an appropriate class for the data); and 
in response to the determination: 
updating the classification mapping to obtain an updated classification mapping (Paragraph 43 discloses a change in policy, may have caused a subsequent change in optimal mapping); and 

updating the object entry based on the update to the classification mapping (Paragraph 43 discloses a change in policy, may have caused a subsequent change in optimal mapping). 

	The Haviv et al. reference as modified by Long et al. and Sivananainthaperumal et al. teaches all the limitations of claim 2.  Regarding claim 3, Long et al. teaches the method of claim 2, wherein initiating the classification mapping update comprises: 
obtaining a plurality of classification attributes (Paragraph 43 discloses the subsequent analysis of the data now shows different attributes indicating a different class, the assignment of this new class signals a mismatch between the object's class and the logical storage entity in which it currently resides. If the object's new class now better maps to an entirely different storage entity 310, then the data mover 280 moves the data to the more appropriate location); and 
storing the plurality of classification attributes in the classification mapping (Paragraph 43 discloses the subsequent analysis of the data now shows different attributes indicating a different class, the assignment of this new class signals a mismatch between the object's class and the logical storage entity in which it currently resides. If the object's new class now better maps to an entirely different storage entity 310, then the data mover 280 moves the data to the more appropriate location). 

	The Haviv et al. reference as modified by Long et al. and Sivananainthaperumal et al. teaches all the limitations of claim 3.  Regarding claim 4, Long et al. teaches the method of claim 3, wherein the classification mapping is stored in the data classification engine (Paragraph 32 discloses the classifier 230).


	The Haviv et al. reference as modified by Long et al. and Sivananainthaperumal et al. teaches all the limitations of claim 1.  Regarding claim 7, Long et al. teaches the method of claim 1, further comprising: 
initiating metadata distribution of the storage metadata and the object entry across the plurality of fault domains (Paragraph 74 discloses An object may contain metadata that directly informs its classification). 

With respect to claim 8, Long et al. teaches a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data, the method comprising: 
Obtaining data from a host, wherein the data is associated with an object identifier (ID) and an object (Paragraph 49 discloses implement parts of the data classification and Paragraph 139 discloses Object ID);

initiating a classification mapping attributes update to obtain a classification mapping entry  (Paragraph 53 discloses semantics are identified and mapped 14 on to a common semantic, as the object is unpackaged and Paragraph 93 discloses update an object attribute, and that attribute can be classified), 

wherein the classification mapping entry is associated with a classification ID (Paragraph 89 discloses maps those attributes onto a common semantic 210), 

wherein a classification mapping comprises the classification mapping entry (120 discloses Mapping of file directory entries to iNodes/Objects),

wherein the classification mapping entry of comprises the object ID, the classification ID, and a plurality of classification attributes (Paragraph 44 discloses map the attributes, including protocol attributes, of the incoming data to a common data transaction semantic), and

wherein the plurality of classification attributes comprises at least one of: a retention period
for the data and a regulation associated with the data, wherein the regulation comprises a set of legal standards applied to a legal entity (Paragraph 44 discloses storage media protocol and the data security, tiering, and retention etc policies), and 
wherein the legal entity owns the data (Paragraph 174 discloses log and owner/admin).  Haviv et al. does not disclose applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk.
However, Long et al. teaches applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (Paragraph 118 discloses erasure coding and Paragraph 116 discloses chunk size);
generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk (Paragraph 37 discloses the data object and optional per-object metadata and Paragraph 116 discloses a policy option, including triple parity); 
storing the storage metadata and the object entry in an accelerator pool (Paragraph 63 discloses a primary storage pool and Paragraph 63 discloses the closest matching policy (e.g., a SAS 12 Gb/s HDD is desired but only a SAS 6 Gb/s HDD is available)).  
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Haviv et al. (data management) with Long et al. (data aware storage manager).  This would have facilitated data classification which would have efficiently managed storage space.  See Long et al. Paragraph(s) 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage and management.  
	Haviv et al. as modified by Long et al. does not explicitly disclose deduplication.
	However, Sivananainthaperumal et al. teaches deduplicating the plurality of data chunks using a unique fingerprint generated for each of the plurality of data chunks to obtain a plurality of deduplicated data chunks (Paragraph 66 discloses the data structure store management system 100 can perform deduplication of the data structures using chunk size and boundaries that are aware of hidden patterns); 
generating an object entry associated with the plurality of data chunks, and the at least one parity chunk, wherein the object entry comprises the object ID and the classification ID (Paragraph 38 discloses the selected EC group may contain all memory chunks within the storage devices 130 that satisfy the required level of reliability requested by the client 110 and Paragraph 63 discloses Upon classifying, the data structure store management system 100 identifies all data structures classified in a particular predefined category, e.g. cold data structures) ; 
storing, across a plurality of fault domains, the plurality of deduplicated data chunks and the at least one parity chunk (Paragraph 55 discloses a fault domain). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Haviv et al. (data management) and Long et al. (data aware storage manager) with Sivananainthaperumal et al. (storage and data management).  This would have facilitated data classification which would have efficiently managed storage space.  See Sivananainthaperumal et al. Paragraph(s) 3-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage and management.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, Haviv et al. teaches a data cluster, comprising: 
a host (Paragraph 208 discloses a host); and 
an accelerator pool (Paragraph 177 discloses a pool) comprising a plurality of data nodes, wherein a data node of the plurality of data nodes comprises a processor and memory comprising instructions, which when executed by the processor perform a method, the method comprising: 
obtaining data from a host, wherein the data is associated with an object identifier (ID) and an object (Paragraph 49 discloses implement parts of the data classification and Paragraph 139 discloses Object ID);

initiating a classification mapping attributes update to obtain a classification mapping entry  (Paragraph 53 discloses semantics are identified and mapped 14 on to a common semantic, as the object is unpackaged and Paragraph 93 discloses update an object attribute, and that attribute can be classified), 

wherein the classification mapping entry is associated with a classification ID (Paragraph 89 discloses maps those attributes onto a common semantic 210), 

wherein a classification mapping comprises the classification mapping entry (120 discloses Mapping of file directory entries to iNodes/Objects),

wherein the classification mapping entry of comprises the object ID, the classification ID, and a plurality of classification attributes (Paragraph 44 discloses map the attributes, including protocol attributes, of the incoming data to a common data transaction semantic), and

wherein the plurality of classification attributes comprises at least one of: a retention period
for the data and a regulation associated with the data, wherein the regulation comprises a set of legal standards applied to a legal entity (Paragraph 44 discloses storage media protocol and the data security, tiering, and retention etc policies), and 
wherein the legal entity owns the data (Paragraph 174 discloses log and owner/admin).  Haviv et al. does not disclose applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk.
However, Long et al. teaches applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (Paragraph 118 discloses erasure coding and Paragraph 116 discloses chunk size);
generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk (Paragraph 37 discloses the data object and optional per-object metadata and Paragraph 116 discloses a policy option, including triple parity); 
storing the storage metadata and the object entry in an accelerator pool (Paragraph 63 discloses a primary storage pool and Paragraph 63 discloses the closest matching policy (e.g., a SAS 12 Gb/s HDD is desired but only a SAS 6 Gb/s HDD is available)).  
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Haviv et al. (data management) with Long et al. (data aware storage manager).  This would have facilitated data classification which would have efficiently managed storage space.  See Long et al. Paragraph(s) 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage and management.  
Haviv et al. as modified by Long et al. does not explicitly disclose deduplication.
However, Sivananainthaperumal et al. teaches deduplicating the plurality of data chunks using a unique fingerprint generated for each of the plurality of data chunks to obtain a plurality of deduplicated data chunks (Paragraph 66 discloses the data structure store management system 100 can perform deduplication of the data structures using chunk size and boundaries that are aware of hidden patterns); 
generating an object entry associated with the plurality of data chunks, and the at least one parity chunk, wherein the object entry comprises the object ID and the classification ID (Paragraph 38 discloses the selected EC group may contain all memory chunks within the storage devices 130 that satisfy the required level of reliability requested by the client 110 and Paragraph 63 discloses Upon classifying, the data structure store management system 100 identifies all data structures classified in a particular predefined category, e.g. cold data structures) ; 
storing, across a plurality of fault domains, the plurality of deduplicated data chunks and the at least one parity chunk (Paragraph 55 discloses a fault domain). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Haviv et al. (data management) and Long et al. (data aware storage manager) with Sivananainthaperumal et al. (storage and data management).  This would have facilitated data classification which would have efficiently managed storage space.  See Sivananainthaperumal et al. Paragraph(s) 3-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage and management.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No.  20170272209 is directed to Distributed Storage System Data Management And Security: [0082] data that are stored within a distributed storage system can be classified into several categories, and different coding techniques can be applied to different data categories. Thus, for example, erasure coding techniques maximizing storage efficiency can be applied to a plurality of files containing original data, and highly utilized metadata techniques can be selected and applied to minimize access latency. Further, high speed data retrieval is possible as a function of reconstructing data from different subsets of storage nodes. In case a number of available storage nodes is not less than a pre-defined threshold, data recovery is possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154